Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (“Agreement”) is entered into this 9th day of June, 2011, by
and between Charles V. Bergh (“Executive”) and Levi Strauss & Co., a Delaware
corporation (the “Corporation”).
     For ease of reference, this Agreement is divided into the following parts
which taken together constitute one integrated agreement between the parties,
which begin on the pages indicated:

     
FIRST PART:
  TERM OF EMPLOYMENT, DUTIES AND SCOPE, COMPENSATION AND BENEFITS DURING
EMPLOYMENT, RELOCATION BENEFITS (Sections 1- 7, beginning on page 2)
 
   
SECOND PART:
  COMPENSATION AND BENEFITS IN CASE OF TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON AND OTHER TERMINATIONS (Sections 8 — 11, beginning on page 6)
 
   
THIRD PART:
  COMPENSATION AND BENEFITS IN CASE OF A TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON OCCURRING WITHIN TWO YEARS AFTER A CHANGE IN CONTROL, LIMITATION ON
PAYMENTS (Sections 12 — 14, beginning on page 10)
 
   
FOURTH PART:
  RELEASE OF CLAIMS, SECTION 409A, CONFIDENTIAL INFORMATION AND CODE OF ETHICS,
SEVERABILITY, SUCCESSORS, MISCELLANEOUS PROVISIONS, SIGNATURE PAGE (Sections 15
—21, beginning on page 14)

 



--------------------------------------------------------------------------------



 



FIRST PART:   TERM OF EMPLOYMENT, DUTIES AND SCOPE, COMPENSATION AND BENEFITS
DURING EMPLOYMENT, RELOCATION BENEFITS

Section 1. Term of Employment

(a)   Start Date. The Corporation agrees to employ Executive, and Executive
agrees to be employed by the Corporation at its headquarters in San Francisco,
California, under the terms of this Agreement, commencing on a date to be agreed
by the parties that is not later than September 1, 2011 (the “Start Date”) until
the earlier of (1) the date of Executive’s death or (2) the date when
Executive’s employment terminates pursuant to Section 1(b), (c) or (d) below
(the “Term”). As a condition to Executive’s employment hereunder (including the
receipt of any payments or benefits), Executive agrees to take the following
action prior to the Start Date: (1) to resign from all Board of Directors on
which Executive is currently a member; and (2) to complete the Corporation’s
standard new hire paperwork provided to Executive.   (b)   Early Termination or
Resignation. Executive’s employment with the Corporation will be “at-will”
employment and may be terminated by the Corporation at any time and for any
reason by giving Executive written notice. Executive may terminate Executive’s
employment for any reason by giving the Corporation not less than thirty
(30) calendar days’ advance written notice. The foregoing shall be subject to
all of the rights and obligations described herein.   (c)   Termination for
Cause. The Corporation may terminate Executive’s employment at any time for
Cause. For all purposes under this Agreement, “Cause” shall mean (i) willful
misconduct or gross negligence that is materially and demonstrably injurious to
the interest, business or reputation of the Corporation, (ii) conviction
(including entry of a nolo contender plea) of a felony or misdemeanor involving
fraud, theft or dishonesty, other than due to Limited Vicarious Liability,
(iii) embezzlement or material misappropriation of any property of the
Corporation, or (iv) willful and continuous failure to substantially perform
Executive’s employment duties (including, without limitation, Executive’s
inability to perform such duties as a result of chronic alcoholism or drug
addiction).       “Limited Vicarious Liability” means any liability which is
(A) based on acts of the Corporation for which Executive is responsible solely
as a result of his office(s) with the Corporation and (B) provided that (x) he
was not directly involved in such acts and either had no prior knowledge of such
intended actions or promptly acted reasonably and in good faith to attempt to
prevent the acts causing such liability or (y) he did not have a reasonable
basis to believe that a law was being violated by such acts.       For purposes
of this Agreement, no act, or failure to act, by Executive shall be considered
“willful” unless it is done, or omitted to be done, by Executive in bad faith
and without reasonable belief that Executive’s act or failure to act was in the
best interest of the Corporation. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Corporation’s Board
of Directors (the “Board of Directors”) or based upon the advice of counsel for
the Corporation, shall be conclusively

2



--------------------------------------------------------------------------------



 



    presumed to be done, or omitted to be done, by Executive in good faith and
in the best interest of the Corporation.       The termination of employment of
Executive shall not be “for Cause” unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than two-thirds of then sitting directors of the Board of
Directors at a meeting of the Board of Directors called and held for such
purpose (after reasonable notice is provided to Executive and Executive is given
an opportunity, together with counsel, to be heard before the Board of
Directors), finding that Executive is guilty of the conduct described in clauses
(i), (ii), (iii) or (iv) above, and specifying the particulars in detail and, in
the case of any act or failure to act forming a basis for such proposed
termination under clause (iv), Executive shall be provided not less than thirty
(30) days within which to cure any such conduct.   (d)   Termination for
Disability. The Corporation may terminate Executive’s employment for Disability
by giving Executive not less than thirty (30) days advance written notice. For
all purposes under this Agreement, “Disability” shall have the meaning set forth
in Treasury Regulation Section 1.409A-3(i)(4)(i) and (iii).

Section 2. Duties and Scope of Employment

(a)   Position. The Corporation agrees that, during the Term, Executive shall
serve in the positions of President and Chief Executive Officer of the
Corporation. Executive shall be given such duties, responsibilities and
authorities as are commensurate with his positions and shall report directly to
the Board of Directors. The Board of Directors shall elect Executive onto the
Board of Directors effective on the Start Date (or such earlier date as the
parties may agree). Executive shall not receive any compensation for his
services on the Board of Directors. Without limiting the foregoing, Executive
may be required to serve as an officer or director of one or more of the
Corporation’s subsidiaries.   (b)   Obligations. During the Term, Executive
shall devote Executive’s full business efforts and time to the business and
affairs of the Corporation as needed to carry out his duties and
responsibilities. For the duration of the Term, Executive agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Board of Directors;
provided, however, the foregoing shall not preclude Executive from engaging in
civic and charitable activities, or from serving on the board of directors of
one other non- competitive entity with approval of the Board of Directors (which
approval shall not be unreasonably withheld) on or after the first (1st)
anniversary of the Start Date, as long as such activities and board service does
not interfere or conflict with Executive’s duties and responsibilities to the
Corporation and its subsidiaries. As a condition to Executive’s employment
hereunder (including the receipt of payments or benefits hereunder), Executive
represents that no restrictive covenant exists preventing Executive from
performing his duties and responsibilities for the Corporation.

3



--------------------------------------------------------------------------------



 



Section 3. Base Compensation
During the Term, the Corporation agrees to pay Executive as compensation for
services to the Corporation and its subsidiaries a base salary at the annual
rate of $1,200,000. Such salary shall be payable in accordance with the standard
payroll procedures of the Corporation and will be subject to review and
adjustment (up or down) in a manner that is consistent with the other members of
the executive team and in making such adjustments the Corporation shall consider
competitive benchmarks to relevant peer companies. The annual compensation
specified in this Section 3 as in effect from time to time is referred to in
this Agreement as the “Base Compensation.”
Section 4. Annual Incentive Compensation
During the Term, the Corporation shall award Executive an annual cash incentive
compensation opportunity under its Annual Incentive Plan (or any successor plan)
(“AIP”) having a target amount equal to 135% of the Base Compensation (“Target
AIP”) and shall be payable at the Target AIP or such lesser or greater amount as
is provided under the AIP in accordance with Executive’s achievement of the
performance measures and levels in effect for the Corporation’s applicable
fiscal year, including, without limitation, achievement of individual
performance measures and application of Corporation discretion with respect to
awards under the AIP. Such Target AIP shall be subject to review and adjustment
(up or down) in a manner that is consistent with the other members of the
executive team and in making such adjustments the Corporation shall consider
competitive benchmarks to relevant peer companies. Performance measures and
levels with respect to the AIP shall be determined by the Board of Directors or
the Human Resources Committee thereof, in its sole discretion, in accordance
with the terms and conditions of the AIP; provided, however, that, in respect of
the 2011 fiscal year, Executive shall be paid annual cash incentive compensation
in an amount that is not less than 100% of the Base Compensation, which shall be
prorated in accordance with the fraction, the numerator of which is the number
of days Executive was employed by the Corporation in the 2011 fiscal year and
the denominator of which is 365.
Section 5. Long-Term Incentive Compensation
On the later of the Start Date or the next regularly scheduled grant date for
awards by the Corporation, Executive shall be granted an award of stock
appreciation rights (SARs) under the Corporation’s 2006 Equity Incentive Plan
(“2006 EIP”) having a grant date value of not less than $4,900,000, as
determined consistent with Schedule A attached hereto (the “Initial SAR Award”);
provided, however, that the vesting commencement date shall be the Start Date in
all instances.
In addition, subject to Executive’s continued employment with the Corporation on
the applicable date of grant, Executive will be granted, in calendar 2012 and
2013 at the time annual awards are granted (or, if not granted, would be
granted) to other senior executives, respective additional annual awards of SARs
and/or other long-term incentive award with an aggregate grant date value of not
less than the median aggregate grant date value of annual long-term incentive
awards made to the Chief Executive Officers of the Corporation’s peer group of
companies approved by the Human Resources Committee of the Board of Director for
this purpose (consistent with recent past practices) and determined consistent
with Schedule A (the

4



--------------------------------------------------------------------------------



 



“2012/2013 Grant Metrics”); provided, however, that the 2012/2013 Grant Metrics
shall not apply to any awards made during calendar 2012 or 2013 other than the
annual awards under this paragraph (for example, excluding from coverage under
this paragraph any special award granted during calendar 2012 or 2013) or to any
awards granted on or after the consummation of an initial public offering of the
Corporation’s common stock.
The per share exercise price for the SARs granted pursuant to this Section 5
shall equal the Fair Market Value (as defined under the 2006 EIP, or successor
plan) of an underlying share of the Corporation’s common stock on the date of
grant. Subject to the accelerated vesting provisions set forth herein, the
Initial SAR Award and any annual long-term incentive award granted in 2012 shall
vest as to 25% of the shares subject to the award on the first anniversary of
the vesting commencement date (which shall be Start Date for the Initial SAR
Award and the date of grant for such 2012 award), and as to 1/48th of the shares
subject to the award monthly (on the same calendar date during the month as the
Start Date for the Initial SAR Award and the date of grant for such 2012 award)
thereafter, subject to Executive continuing to provide services to the
Corporation through the relevant vesting dates, except as otherwise provided
herein. Each award of SARs granted in 2011 or 2012 (if any) will have a term of
like duration as annual grants made to other senior executives during such years
(but not less than seven (7) years) and except as specifically set forth herein
shall be subject to the terms and conditions of the 2006 EIP (or successor plan)
and the grant notice and award agreement evidencing the award as set forth in
Exhibit A attached hereto, which collectively shall be the governing documents
with respect to each award of SARs granted in 2011 or 2012 (if any).
Any long-term incentive awards and/or provisions thereof that are not required
under this Section 5 shall be determined solely by the Board of Directors and/or
its Human Resources Committee, subject to such terms as apply pursuant to the
Second Part and the Third Part of this Agreement.
Section 6. Additional Benefits

(a)   In General. During the Term, Executive shall be eligible to participate in
the employee benefit plans and programs maintained by the Corporation of general
applicability to other senior executives of the Corporation, subject to the
generally applicable terms and conditions of the plan or program in question and
the discretion and determinations of any person, committee or entity
administering such plan or program made in accordance with the terms and
conditions of such plan or program. The Corporation reserves the right to cancel
or change the benefit plans and programs it offers to its employees at any time.
  (b)   Miscellaneous Perquisites. During the Term, Executive shall be entitled
to perquisites consistent with the perquisites provided to the Corporation’s
predecessor Chief Executive Officer (excluding any expatriate allowances).
During the Term, Executive will also be entitled to such other perquisites
consistent with competitive market practices, as determined in the sole
discretion of the Board of Directors.   (c)   Relocation Benefits. The
Corporation shall provide or reimburse Executive for certain expenses relating
to Executive’s relocation from Boston, Massachusetts to the San Francisco Bay
Area, as set forth in the Corporation’s Homeowner Relocation Benefits Level A
policy summarized in Schedule B; provided, however, that (1) a 20% cost-of-

5



--------------------------------------------------------------------------------



 



    living allowance shall apply for purposes thereof such that Executive will
be eligible for the cost of living allowance summarized in Schedule B and
(2) the marketing incentive set forth in the “Other Incentives” section of such
summary shall not be provided to Executive.   (d)   Employment Bonus. Within
seven calendar (7) days after the Start Date, the Corporation shall pay
Executive a one-time sign-on bonus in the amount of $1,850,000 (the “Employment
Bonus”). If Executive terminates his employment pursuant to Section 1(b) other
than for Good Reason or due to Disability (or other than due to his death), or
if Executive’s employment hereunder is terminated by the Corporation for Cause,
in each case, prior to the first anniversary of the Start Date, Executive shall
repay to the Corporation the entire Employment Bonus upon such termination. Such
repayment shall be required to be made for the full amount set forth above and
shall not be reduced for any taxes paid by Executive with respect to the
Employment Bonus.   (e)   Vacation. Executive will be entitled to paid time off,
in accordance with the Corporation’s policy applicable to senior executive
officers, with the timing and duration of specific vacations mutually and
reasonably agreed to by the parties hereto. Upon Executive’s termination of
employment, Executive will be entitled to receive Executive’s accrued but unpaid
paid time off through the date of Executive’s termination of employment.

Section 7. Business Expenses and Travel
During the Term, Executive shall be authorized to incur and shall be reimbursed
for all necessary and reasonable business expenses incurred in connection with
Executive’s duties hereunder, and the Corporation shall reimburse Executive for
such expenses upon presentation of an itemized account and appropriate
supporting documentation, in each case, in accordance with the Corporation’s
policies with respect thereto.

SECOND PART:   COMPENSATION AND BENEFITS IN CASE OF TERMINATION WITHOUT CAUSE OR
FOR GOOD REASON AND OTHER TERMINATIONS

Section 8. Terminations
This Second Part of the Agreement, consisting of Sections 8 through 11,
describes the benefits and compensation, if any, payable in case of a
termination of Executive’s employment hereunder that does not entitle Executive
to benefits or compensation under the Third Part of this Agreement. In the event
of a termination of employment that entitles Executive to compensation or
benefits under the Third Part of this Agreement, no compensation or benefits
shall be payable under this Second Part.
Section 9. Termination Without Cause; Termination for Good Reason
In the event that Executive’s employment terminates as a result of a Qualifying
Termination (as defined below), then, subject to Sections 15 and 16 and
compliance by Executive with his obligations set forth in Section 17, Executive
shall be entitled to receive the payments and

6



--------------------------------------------------------------------------------



 



benefits described in Sections 9(b), (d) and (e) for any Qualifying Termination
occurring at any time following the Start Date through the fourth anniversary of
the Start Date and the benefits described in Section 9(c) for any Qualifying
Termination occurring at any time. Following the expiration of such four
(4) year anniversary, in lieu of the payments and benefits described in
Sections 9(b), (d) and (e), Executive shall participate in any severance policy
applicable to the other senior executives of the Corporation in effect at such
time in accordance with the terms of such policy.

(a)   Qualifying Termination. A Qualifying Termination occurs if at any time
following the Executive’s Start Date, and in the case of Section 9(b), (d) and
(e) through the fourth anniversary of the Start Date:

  (1)   The Corporation terminates Executive’s employment for any reason other
than Cause or Disability; or     (2)   Executive resigns for “Good Reason”,
which means in the absence of Executive’s written consent, Executive’s
termination of employment within ninety (90) days following the expiration of
any cure period (set forth below) following the occurrence of one or more of the
following: (i) any diminution or material alteration of Executive’s title,
duties, authority or responsibilities (including reporting requirements),
including if Executive is not the most senior officer of the parent company or
other entity resulting from any Change in Control (as defined in Section 13(f)
hereof), whether a strategic, financial or other party effecting such Change in
Control; however, excluding an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Corporation promptly after
receipt of notice by Executive; (ii) any failure to elect and re-elect (in any
instance occurring prior to an initial public offering of the Corporation’s
common stock) or to nominate for re-election (in any instance occurring on or
following such an initial public offering), Executive as a member of the Board
of Directors; (iii) any material breach by the Corporation of a material
provision of this Agreement or other material compensatory agreement between
Executive and the Corporation or any subsidiary (including any equity or other
long-term incentive award agreement), which is not cured by the Corporation (or
subsidiary) within thirty (30) days after notice by Executive; (iv) requiring
Executive to be based at any office or location more than fifty (50) miles from
the Corporation’s principal offices currently located in San Francisco; or
(v) the failure of a successor to the assets or business of the Corporation to
assume the obligations of the Corporation under this Agreement. Executive will
not resign for Good Reason without first providing the Corporation with written
notice within sixty (60) days of his first knowledge of the event that Executive
believes constitutes “Good Reason” identifying the acts or omissions
constituting the grounds for Good Reason and any cure period provided under such
circumstances above.

7



--------------------------------------------------------------------------------



 



    For avoidance of doubt, termination of Executive’s employment by reason of
death shall not constitute a Qualifying Termination.   (b)   Severance Payments.
The Corporation shall pay to Executive following the date of the employment
termination and ratably spread over the succeeding twenty-four (24) months, in
accordance with the Corporation’s standard payroll procedures, an aggregate
amount equal to two times (2x) the sum of the Base Compensation and Target AIP.
  (c)   Equity Vesting. Notwithstanding anything to the contrary in the 2006 EIP
(or any successor plan) or any award thereunder, excepting the case in which
Executive was eligible under Section 10(a) and that the Qualifying Termination
shall thereby be deemed a Qualifying Retirement Termination and Section 10(b)
shall govern, the unvested portion of Executive’s then outstanding equity and
other long-term incentive awards that would have vested during the twenty-four
(24) months following the date of Executive’s termination had his employment not
so terminated will vest immediately prior to Executive’s Qualifying Termination,
and all vested equity and other long-term incentive awards (including those
vesting under the preceding clause) granted as SARs or stock options shall be
exercisable and remain exercisable for eighteen (18) months following the date
of Executive’s termination (but (i) in no event later the original
term/expiration date of the award and (ii) only during an exercise window
permitted under the terms the 2006 EIP (or substantially similar provisions
under the successor thereto under which the applicable award is granted) as may
apply prior to the occurrence of an initial public offering).   (d)   Pro-Rated
Bonus, Prior Year Bonus and Accrued Benefits. At such time as annual incentive
compensation awards are paid by the Corporation to other senior executives, but
no later than the fifteenth (15th) day of the third (3rd) month following the
close of the later of the Corporation’s fiscal year or the calendar year in
which Executive’s termination occurs, Executive shall be paid a pro-rated AIP
award in respect of the performance period in which the Qualifying Termination
occurs based on achievement of the objective performance goals applicable to
such AIP award and the percentage of the performance period that has elapsed as
of the date of the Qualifying Termination, treating any subjective performance
goals as having been fully achieved, and without the exercise of any negative
discretion by the Corporation in determining such amount of annual incentive
compensation for Executive. Executive (or his Severance Beneficiary) will also
be paid any earned but unpaid bonus in respect of the fiscal year prior to the
fiscal year of Executive’s Qualifying Termination based on the achievement of
the objective performance goals applicable to such AIP award, treating any
subjective performance goals as having been fully achieved, and without the
exercise of any negative discretion by the Corporation in determining such
amount of annual incentive compensation for Executive. Executive shall also be
entitled to his Accrued Benefits (as defined in Section 11) that are not
duplicative of payments or benefits under this Section 9 or any other
Corporation program, policy or agreement.   (e)   Other Benefits. Executive
shall be entitled to the following additional benefits:

  (1)   If Executive and/or Executive’s covered dependents elect(s) to receive
medical coverage continuation through Consolidated Omnibus Budget Reconciliation
Act

8



--------------------------------------------------------------------------------



 



    of 1985 (“COBRA”), the Corporation will pay the same percentage of the
monthly cost of Executive’s COBRA medical coverage as it paid for Executive’s
medical coverage during his active employment up to a maximum coverage period of
18 months. During the Corporation-subsidized COBRA coverage period, Executive
will be responsible for payment of the remainder of the cost of Executive’s
COBRA medical coverage and for the full cost of any dental or vision coverage
elected by the Executive. All periods of Corporation-subsidized coverage are
counted toward the 18-month COBRA entitlement. After the Corporation-subsidized
coverage period ends, the Executive will be responsible for payment of his
entire COBRA premium. Continuation of COBRA coverage will not extend beyond the
date on which Executive becomes eligible for coverage under another group health
plan unless the new plan has a pre-existing condition limitation or Executive is
entitled to Medicare. The benefits under this Section 9(e)(1) shall be delivered
in a manner that satisfies applicable law.     (2)   The Corporation will pay
the cost of premiums under its standard basic life insurance program of $10,000
for the same duration that it subsidizes the COBRA coverage in Section 9(e)(1)
above.     (3)   If Executive is retiree-eligible to be covered by the
Corporation’s retiree health benefits (if any), the Corporation will fully pay
for retiree medical coverage for the same duration that it subsidizes the COBRA
coverage set forth in Section 9(e)(1) above.     (4)   Reasonable outplacement
services for a chief executive officer-level position.

(f)   Exclusive Remedy. In the event of a Qualifying Termination, the provisions
of this Section 9 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Corporation may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement.
Executive will be entitled to no other severance, benefits, compensation or
other payments or rights upon such a Qualifying Termination other than those
benefits expressly set forth in this Section 9 or pursuant to written equity or
other long-term incentive award agreements with the Corporation.

Section 10. Retirement
In the event that Executive’s employment terminates as a result of a Qualifying
Retirement Termination (as defined below), then, subject to Section 15 and
compliance by Executive with his obligations set forth in Section 17, Executive
shall be entitled to receive the payments and benefits described in Sections
10(b) and (c).

(a)   Qualifying Retirement Termination. A Qualifying Retirement Termination
occurs if, after the fifth anniversary of the Start Date, Executive resigns his
employment with the Corporation for any reason other than in connection with an
impending termination for Cause by the Company.   (b)   Equity Vesting.
Notwithstanding anything to the contrary in the applicable plan or agreement,
(i) 100% of Executive’s outstanding equity and other long-term incentive

9



--------------------------------------------------------------------------------



 



    awards that have remained outstanding for at least twelve (12) months will
immediately fully vest upon Executive’s termination, and (ii) all vested equity
and other long-term incentive awards (including those vesting under the
preceding clause) granted as SARs or stock options shall be exercisable and
remain exercisable for eighteen (18) months following the date of Executive’s
termination, but (x) in no event later than the original term/expiration date of
the award; and (y) only during an exercise window permitted under the terms the
Corporation’s 2006 EIP (or substantially similar provisions under the successor
thereto under which the applicable award is granted) as may apply prior to the
occurrence of an initial public offering.   (c)   Accrued Benefits. Executive
shall be entitled to his Accrued Benefits (as defined in Section 11) that are
not duplicative of benefits under this Section 10 or any other Corporation
program, policy or agreement.   (d)   Exclusive Remedy. In the event of
Executive’s Qualifying Retirement Termination, the provisions of this Section 10
are intended to be and are exclusive and in lieu of any other rights or remedies
to which Executive or the Corporation may otherwise be entitled, whether at law,
tort or contract, in equity, or under this Agreement. Executive will be entitled
to no other severance, benefits, compensation or other payments or rights upon
such a Qualifying Retirement Termination other than those benefits expressly set
forth in, this Section 10, Section 13 (if the Qualifying Retirement Termination
also qualifies as a Qualifying CIC Termination) or pursuant to written equity or
other long-term incentive award agreements with the Corporation.

Section 11. Other Terminations Under This Part
In the event of Executive’s termination by the Corporation or by Executive as a
result of his Disability or in the event of Executive’s death, Executive (or his
Severance Beneficiary, as applicable) shall be entitled to the vesting
acceleration and SAR/stock option exercise benefits (a) provided in Section 9(c)
in the event of such termination or death prior to the fifth anniversary of the
Start Date or (b) provided in Section 10(b) in the event of such death or
termination on or after the fifth anniversary of the Start Date.
In the event of Executive’s termination of employment hereunder for any reason,
Executive shall be entitled to the Accrued Benefits that are not duplicative of
any payments or benefits under this Agreement or any other Corporation program,
policy or agreement. “Accrued Benefits” shall mean, subject to any applicable
plan terms (including, without limitation, any vesting requirements), all
accrued but unpaid compensation, benefits and reimbursements described in
Sections 3, 4, 5, 6 and 7 of this Agreement for the period preceding the date of
the termination, including in the case of Executive’s death or termination due
to Disability, any Disability or death benefits to which Executive (or his
estate or beneficiary(s)) may be entitled thereunder.

THIRD PART:   COMPENSATION AND BENEFITS IN CASE OF A TERMINATION WITHOUT CAUSE
OR FOR GOOD REASON OCCURRING WITHIN TWO YEARS AFTER A CHANGE IN CONTROL,
LIMITATION ON PAYMENTS

Section 12. Terminations Upon or Following a Change in Control

10



--------------------------------------------------------------------------------



 



This Third Part of the Agreement, consisting of Sections 12 through 14,
describes the benefits and compensation, if any, payable in the case of certain
terminations of employment hereunder after a Change in Control (as defined in
Section 13(e)) and describes the treatment of certain parachute payments, if
any. The Second Part of this Agreement, consisting of Sections 8 through 11,
describes benefits and compensation, if any, payable in case of a termination of
employment hereunder to which this Third Part does not apply. If benefits and
compensation are payable under this Third Part, then no benefits and
compensation are payable under the Second Part.
Section 13. Termination Without Cause or Termination for Good Reason Upon or
Following a Change in Control
In the event that Executive’s employment terminates as a result of a Qualifying
CIC Termination (as defined below), then, subject to Sections 15 and 16 and
compliance by Executive with his obligations set forth in Section 17, Executive
shall be entitled to receive the payments and benefits described in Sections
13(b) and (c) plus the Accrued Benefits.

(a)   Qualifying CIC Termination. A Qualifying CIC Termination occurs if at any
time upon or within two (2) years following a Change in Control:

  (1)   The Corporation terminates Executive’s employment for any reason other
than Cause or Disability (as defined under Sections 1(c) and 1(d)); or     (2)  
Executive resigns for Good Reason (which for purposes of this Third Part shall
have the same requirements and meaning as provided in Section 9(a) above).

For avoidance of doubt, termination of Executive’s employment by reason of death
shall not constitute a Qualifying CIC Termination.

(b)   Severance Benefits. Following Executive’s Qualifying CIC Termination,
Executive shall be entitled to all of the payments described in Sections 9(b),
(d) and (e); provided, however, that the benefits described in Section 9(b)
shall instead be paid in a single lump sum upon Executive’s Qualifying CIC
Termination.

(c)   Equity Vesting. Notwithstanding anything to the contrary in the 2006 EIP
(or successor plan) or any award thereunder, 100% of Executive’s then
(i) outstanding equity and other long-term incentive awards will immediately
fully vest upon Executive’s Qualifying CIC Termination, and (ii) all vested
equity and other long-term incentive awards (including those vesting under the
preceding clause) granted as SARs or stock options shall be exercisable and
remain exercisable for eighteen (18) months following the date of Executive’s
termination (but in no event later the original term/expiration date of the
award) (but to the extent that the 2006 EIP (or successor plan) and awards
granted thereunder apply after such Change in Control in accordance with the
terms thereof as in effect prior to such Change in Control and such Change in
Control occurs prior to the occurrence of an initial public offering, only
during an exercise window permitted thereunder). Section 9(c) shall govern any
such termination following the second anniversary of the Change in Control.

11



--------------------------------------------------------------------------------



 



(d)   Exclusive Remedy. In the event of a Qualifying CIC Termination of
Executive’s employment with the Corporation, the provisions of this Section 13
are intended to be and are exclusive and in lieu of any other rights or remedies
to which Executive or the Corporation may otherwise be entitled, whether at law,
tort or contract, in equity, or under this Agreement. Executive will be entitled
to no other severance, benefits, compensation or other payments or rights upon
such a Qualifying CIC Termination other than those benefits expressly set forth
in this Section 13 or pursuant to written equity award agreements with the
Corporation.   (e)   “Change in Control” means:

  (1)   Any person (as that term is used in Sections 13(d) and Section 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes a beneficial owner or acquires, or has acquired beneficial ownership (as
that term is used in Section 13(d) of the Exchange Act, and the rules and
regulations promulgated thereunder), of more than 50% (except with respect to an
acquisition by the existing stockholders of the Corporation as of the date of
this Agreement as “Permitted Transfers” under Section 2.2 (other than
Section 2.2(a)(iv), (v) or (x), or Section 2.2(a)(vii) insofar as to a
stockholder thereunder is described in any of Section 2.2(a)(iv), (v) or (x), or
Section 2.2(a)(viii) insofar as a partner thereunder is described in any of
2.2(a)(iv), (v), or (x)) of the Stockholders Agreement among the existing
stockholders dated as of April 15, 1996) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors (“Voting Securities”) of the Corporation, excluding, however, any
acquisition of Voting Securities: (i) directly from the Corporation, other than
an acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Corporation,
(ii) by the Corporation or a subsidiary of the Corporation, (iii) by an employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
entity controlled by the Corporation, or (iv) pursuant to a transaction that
complies with clauses (i), (ii) and (iii) of paragraph (3) below; or     (2)  
Individuals who, as of the Start Date, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors, provided that any individual becoming a director subsequent
to such Start Date whose election, or nomination for election by the
Corporation’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the directors of the Corporation or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors; or     (3)   The Corporation shall be merged or consolidated
with, or, in any transaction or series of transactions, substantially all of the
business or assets of the Corporation shall be sold or otherwise acquired by,
another corporation or entity unless, as a

12



--------------------------------------------------------------------------------



 



      result thereof, (i) the stockholders of the Corporation immediately prior
thereto shall beneficially own, directly or indirectly, at least 60% of the
combined Voting Securities of the surviving, resulting or transferee corporation
or entity (including, without limitation, a corporation that as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries)
(“Newco”) immediately thereafter in substantially the same proportions as their
ownership immediately prior to such corporate transaction, (ii) no person
beneficially owns (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, and the rules and regulations promulgated thereunder), directly or
indirectly, 30% or more, of the combined Voting Securities of Newco immediately
after such corporate transaction except to the extent that such ownership of the
Corporation existed prior to such corporate transaction and (iii) more than 50%
of the members of the Board of Directors of Newco shall be Incumbent Directors;
or     (4)   The stockholders of the Corporation approve a complete liquidation
or dissolution of the Corporation.

    Provided, for any amount due to Executive that is a deferral of compensation
payable upon the occurrence of a “Change in Control,” which payment is subject
to Section 409A of the Internal Revenue Code (the “Code”) and the final
regulations and any guidance promulgated thereunder or any state law equivalent
(“Section 409A”), for the purpose of determining the timing or form of such
payment, a “Change in Control” shall not be deemed to occur unless the
transaction or transactions satisfy Treasury Regulation Section 1.409A-3(i)(5).
For the avoidance of doubt, the consummation of an initial public offering of
the Corporation’s common stock shall not constitute a “Change in Control” with
respect to the Corporation.

Section 14. Limitation on Payments

(a)   Anything in this Agreement to the contrary notwithstanding, if any payment
or benefit Executive would receive from the Corporation or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code; and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Best After-Tax Amount. The “Best After-Tax Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax; or (y) the largest portion, up to and
including the total, of the Payment, whichever amount under clauses (x) or (y),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment. Any reduction made pursuant to this Section 14(a)
shall be made in accordance with the following order of priority: (i) stock
options or stock appreciation rights whose exercise price exceeds the fair
market value of the optioned stock (“Underwater Awards”) (ii) Full Credit
Payments (as defined below) that are payable in cash, (iii) non-cash Full Credit
Payments that are then taxable, (iv) non-cash Full Credit Payments that are not
then taxable (v) Partial Credit Payments (as defined below) and (vi) non-cash
employee welfare benefits. In each case, reductions shall be

13



--------------------------------------------------------------------------------



 



    made in reverse chronological order such that the payment or benefit owed on
the latest date following the occurrence of the event triggering the Excise Tax
will be the first payment or benefit to be reduced (with reductions made
pro-rata in the event payments or benefits are owed at the same time). “Full
Credit Payment” means a payment, distribution or benefit, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, that if reduced in value by one dollar reduces the amount of the
parachute payment (as defined in Section 280G of the Code) by one dollar,
determined as if such payment, distribution or benefit had been paid or
distributed on the date of the event triggering the excise tax. “Partial Credit
Payment” means any payment, distribution or benefit that is not a Full Credit
Payment. In no event shall Executive have any discretion with respect to the
ordering of payment reductions. Notwithstanding the foregoing, to the extent
that the Corporation submits any payment or benefit payable to Executive under
this Agreement or otherwise to the Corporation’s stockholders for approval in
accordance with Treasury Regulation Section 1.280G-1 Q&A 7 and that Executive
voluntarily affirmatively waives (in writing) his entitlement to such payment
subject to such vote in accordance therewith, the foregoing provisions shall not
apply following such submission and such payments and benefits will be treated
in accordance with the results of such vote, except that any reduction in, or
waiver of, such payments or benefits required by such vote will be applied
without any application of discretion by Executive and in the order prescribed
by this Section 14.

(b)   Any determination required under this Section 14 will be made in writing
by an independent firm selected by the Corporation and Executive (the “Firm”),
whose determination will be conclusive and binding upon Executive and the
Corporation for all purposes. For purposes of making the calculations required
by this Section 14, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Corporation and Executive will furnish to the Firm such information
and documents as the Firm may reasonably request in order to make a
determination under this Section 14. The Corporation will bear all costs and
charges of the Firm in connection with any calculations contemplated by this
Section 14.

FOURTH PART:   RELEASE OF CLAIMS, SECTION 409A, CONFIDENTIAL INFORMATION AND
CODE OF ETHICS, SEVERABILITY, SUCCESSORS, MISCELLANEOUS PROVISIONS, SIGNATURE
PAGE

Section 15. Release of Claims

(a)   Release of Claims. As a condition to the receipt of the payments and
benefits described in the Second Part or Third Part of this Agreement, Executive
shall execute a covenant not to sue and release of all claims arising out of
Executive’s employment or the termination thereof including, but not limited to,
any claim of discrimination under state or federal law in the form attached
hereto as Exhibit B (which shall be updated as necessary at the time of
termination to reflect any applicable changes of law) (the “Release”). The
Release must become effective no later than the sixtieth (60th) day following
Executive’s termination of employment (the “Release Deadline”), and if not,
Executive will forfeit any right to severance payments or benefits under this
Agreement.

14



--------------------------------------------------------------------------------



 



    To become effective, the Release must be executed by Executive and any
revocation periods (as required by statute, regulation, or otherwise) must have
expired without Executive having revoked the Release. In addition, in no event
will severance payments or benefits be paid or provided until the Release
actually becomes effective. If the termination of employment occurs at a time
during the calendar year where the Release Deadline could occur in the calendar
year following the calendar year in which Executive’s separation from service
(defined below) occurs, then any severance payments or benefits under this
Agreement that would be considered Deferred Payments (as defined in
Section 16(a)) will be paid, or commence to be paid, on the first normal payroll
date to occur during the calendar year following the calendar year in which such
separation occurs, or such later time as required by (i) the payment schedule
applicable to each payment or benefit as set forth in the Second Part or Third
Part of this Agreement, as applicable, (ii) the date the Release becomes
effective, or (iii) Section 16(b); provided that the first payment shall include
all amounts that would have been paid to Executive if payment had commenced on
the date of Executive’s separation from service.

Section 16. Section 409A

(a)   Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive upon Executive’s termination
of employment, if any, pursuant to this Agreement that, when considered together
with any other severance payments or separation benefits, are considered
deferred compensation not exempt under Section 409A (together, the “Deferred
Payments”) will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A. And for purposes of this
Agreement with respect to Deferred Payments, any reference to “termination of
employment,” “termination” or any similar term shall be construed to mean a
“separation from service” within the meaning of Section 409A for purposes of
determining the timing of payment hereunder. Similarly, no severance payable to
Executive, if any, pursuant to this Agreement that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A.

(b)   Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
upon Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment, installment and benefit payable under this Agreement or referenced
herein is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

15



--------------------------------------------------------------------------------



 



(c)   Without limitation, any amount paid under this Agreement that satisfies
the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations is not intended to constitute
to Deferred Payments for purposes of clause (a) above.

(d)   Without limitation, any amount paid under this Agreement that qualifies as
a payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit is not intended to constitute Deferred Payments for purposes
of clause (a) above. Any payment intended to qualify under this exemption must
be made within the allowable time period specified in
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations. “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during Executive’s taxable
year preceding Executive’s taxable year of his separation from service as
determined under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any
Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Code Section 401(a)(17) for the year in which Executive’s separation from
service occurred.

(e)   To the extent that reimbursements or in-kind benefits under this Agreement
constitute non-exempt “nonqualified deferred compensation” for purposes of
Section 409A, (1) all reimbursements hereunder shall be made on or prior to the
last day of the calendar year following the calendar year in which the expense
was incurred by Executive, (2) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (3) the
amount of expenses eligible for reimbursement or in-kind benefits provided in
any calendar year shall not in any way affect the expenses eligible for
reimbursement or in-kind benefits to be provided, in any other calendar year.

(f)   Any tax gross-up that Executive is entitled to receive under this
Agreement or otherwise shall be paid to Executive no later than December 31 of
the calendar year following the calendar year in which Executive remits the
related taxes.

(g)   The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Corporation and Executive agree to work together
in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.

Section 17. Confidentiality Agreement and Code of Ethics
Executive agrees to enter into the Corporation’s standard Employee Invention and
Confidentiality Agreement (the “Confidential Information Agreement”)and abide by
the Corporation’s Worldwide Code of Business Conduct (the “WCOBC”) upon
commencing employment hereunder. Executive’s receipt of any payments or benefits
under the Second Part

16



--------------------------------------------------------------------------------



 



or Third Part of this Agreement will be subject to Executive continuing to
comply with the terms of the Confidential Information Agreement and the WCOBC.
Section 18. Remedies
It is specifically understood and agreed that any breach of the provisions of
Section 17 of this Agreement is likely to result in irreparable injury to the
Corporation and/or its respective affiliates and that the remedy at law alone
shall be an inadequate remedy for such breach, and that in addition to any other
remedy the Parent or the Corporation may have, the Corporation shall be entitled
to enforce the specific performance of this Agreement by Executive and to obtain
both temporary and permanent injunctive relief without the necessity of proving
actual damages.
Section 19. Severable Provisions
The provisions of this Agreement are severable and the invalidity of any one or
more provisions shall not affect the validity of any other provision. In the
event that a court of competent jurisdiction shall determine that any provision
of this Agreement or the application thereof is unenforceable in whole or in
part because of the duration or scope thereof, the parties hereby agree that
said court in making such determination shall have the power to reduce the
duration and scope of such provision to the extent necessary to make it
enforceable and that the Agreement in its reduced form shall be valid and
enforceable to the full extent permitted by law.
Section 20. Successors

(a)   Corporation’s Successors. This Agreement shall inure to the benefit of and
be binding upon any successor (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Corporation’s business and/or assets.   (b)  
Executive’s Successors. The rights of Executive hereunder to payments and
benefits shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. For all purposes under this Agreement, in
the event of Executive’s death, any amount otherwise payable to him but for his
death (including his death following a Qualifying Termination, Qualifying
Retirement Termination or Qualifying CIC Termination) shall be paid to his
designated beneficiary or, if none, his estate (his “Severance Beneficiary”).

Section 21. Miscellaneous Provisions

(a)   Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Corporation (other
than Executive). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

17



--------------------------------------------------------------------------------



 



(b)   Whole Agreement. This Agreement (including the Schedules and Exhibits
hereto), together with the Confidential Information Agreement and the WCOBC,
contains the entire agreement of the parties with respect to the subject matter
hereof and it replaces and supercedes any agreements, representations or
understandings (whether oral or written and whether express or implied) that are
not expressly set forth in this Agreement that have been made or entered into by
either party with respect to the subject matter hereof.   (c)   Notice. Notices
and all other communications contemplated by this Agreement shall be in writing
and shall be deemed to have been duly given when personally delivered or three
(3) business days after mailing by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
shall be addressed to Executive at the home address that Executive most recently
communicated to the Corporation in writing. In the case of the Corporation,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of the office of the General Counsel.   (d)  
Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California,
irrespective of California’s choice-of-law principles.   (e)   No Assignment of
Benefits. The rights of any person to payments or benefits under this Agreement
shall not be made subject to option or assignment, either by voluntary or
involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 21(e) shall be void.

(f)   Employment At Will; Limitation of Remedies. The Corporation and Executive
acknowledge that Executive’s employment is at will, as defined under applicable
law. If Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement.   (g)   Employment Taxes. All payments made
pursuant to this Agreement shall be subject to withholding of applicable taxes.
  (h)   Benefit Coverage Non-Additive. In the event that Executive is entitled
to health plan coverage under more than one provision hereunder, only one
provision shall apply, and neither the periods of coverage nor the amounts of
benefits shall be additive.   (i)   Discharge of Responsibility. The payments
under this Agreement, when made in accordance with the terms of this Agreement,
shall fully discharge all responsibilities of the Corporation (and its
affiliates) to Executive that existed at the time of termination of Executive’s
employment.   (j)   Indemnification. To the fullest extent permitted by
applicable law, the Articles of Incorporation and the by-laws of the Corporation
(as in effect from time to time), the Corporation shall indemnify and hold
harmless Executive for all economic consequences

18



--------------------------------------------------------------------------------



 



    (e.g., damages, settlement, attorneys’ fees and lost compensation if
enjoined) (i) in the event of any action or threatened action by VF Corporation
(e.g., breach of fiduciary duty) except with respect to an action or threatened
action resulting from Executive’s willful wrongdoing or gross negligence and
(ii) for any acts or decisions made by him in good faith while performing
services for the Corporation and its subsidiaries, whether in the capacity of
officer, employee, director or employee benefit plan fiduciary; provided, in
each case, that the Corporation shall not be liable or responsible to indemnify
Executive hereunder for the economic consequences relating to Executive’s breach
of Executive’s representation made in the last sentence of Section 2(b) hereof.
  (k)   No Mitigation. Executive shall not be required to mitigate the amount of
any payment or benefit contemplated by this Agreement, nor shall any such
payment or benefit be reduced by any earnings or benefits that Executive may
receive from any other source.   (l)   Inconsistency. In the event of any
inconsistency between this Agreement (including the Schedules and Exhibits
hereto) and any other plan, program, policy, practice or agreement in which
Executive is a participant or a party, this Agreement shall control unless such
other plan, program, practice and agreement supersedes this Agreement by
specific reference to this paragraph 21(l).

[Signature Page Follows]

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Corporation by a duly authorized officer, as of the day and year first
above written. Executive has consulted (or has had the opportunity to consult)
with his own counsel (who is other than the Corporation’s counsel) prior to
execution of this Agreement.

            CHARLES V. BERGH
      /s/ Charles V. Bergh       LEVI STRAUSS & CO.
      By   /s/ Pat Pineda       Its   Human Resources Committee Chairperson    
       

20



--------------------------------------------------------------------------------



 



SCHEDULE A
Method for Determination of Long Term Incentive Grant Size

A.   Methodology:

1)   Fair Market Value of a share of common stock to be determined by Evercore
independent valuation (or other reputable third-party valuation firm), including
illiquidity discount.       Semi-annual appraisal to be determinative of each
grant (currently, June 30, 2011 and December 31, 2011, respectively).       No
Board of Directors discretion over valuation that is adverse to Executive   2)  
Black-Scholes multiple determined in accordance with the grant date methodology
used by the Corporation for purposes of expensing the SAR in connection with its
publicly-reported annual audited financial statements for such fiscal year.   3)
  Number of SARs to be granted, per grant, equals [$X] ÷ [FMV of a share of
common stock on the date of grant (with illiquidity discount applied) x
Black-Scholes multiple expressed as a percentage]. “$X” is the grant date value
of the SAR award (e.g., $4,900,000 in the case of the Initial SAR Award).   4)  
Number of full-value awards to be granted (if any), per grant, equals $X ÷ FMV
of a share of common stock on the date of grant (with illiquidity discount
applied).   5)   Round up to next share covered by the applicable award.

B.   Example (for illustrative purposes only):

         
1) Undiscounted value of one share of common stock set forth in the third-party
valuation:
    $A  
 
       
2) Illiquidity discount set forth in the third-party valuation:
    B%  
 
       
3) Fair market value of one share of common stock:
  $44.50 [Represents $A
multiplied by (100%-B%)]  
 
       
4) Black-Scholes multiple:
    37.00%  
 
       
5) Black-Scholes value of one SAR:
    $16.465  
 
       
6) Minimum value of SAR grant:
    $4,900,000  
 
       
7) Number of SARs to be granted ($4,900,000 / $16.465):
    297,601  

21



--------------------------------------------------------------------------------



 



SCHEDULE B

  •   All relocation benefits have a 6 month time limit of eligibility from the
date of initiation.     •   All transferees will be required to sign a payback
agreement prior to the relocation start.

      POLICY AREA   LEVEL A HOMEOWNER
Househunting
  7 day trip paid as a lump sum and tax protected.
 
   
Temporary Living
  Up to 60 days paid for lodging at new location. Employee must have a “dual”
living situation. Paid as a lump sum and tax protected.
 
   
Final Move Costs
  Airfare cost. Non taxable.
 
   
Shipment of Household Goods
  A moving company is assigned to ship household goods and up to 2 cars from the
old to the new location at company cost. Non taxable.
 
   
Miscellaneous Expense Allowance
  An allowance equivalent to 2 weeks of your new salary to cover incidentals at
new location. Taxable/not tax protected.
 
   
Destination Services
  A full and comprehensive orientation to new community; includes real estate
referral and mortgage counseling. Tax protected.
 
   
Spouse/Partner Employment Assistance Program
  A program to help spouse/partner find employment at new location. Tax
protected.
 
   
Home Purchase Assistance
  Coverage of all one time purchase closing costs. Must be a pre-existing
homeowner. Tax protected.
 
   
Other Incentives
  Cash incentive to employee if home is sold within the 90 day marketing period.
Taxable/not tax protected.
 
   
Buyer Value Option Program
  Market home for first 90 days through the Marketing Assistance Program and
close through 3rd party company. Non taxable event.
 
   
Cost of Living Allowance
  If deemed to be a 20% minimum cost of living differential between old and new
location. Payment capped at $50,000 gross. Differential times old salary is the
allowance paid. Taxable/not tax protected.
 
   
Loan Subsidy Program
  A dollar driven subsidy capped at $30,000 to cover interest payments. Applied
through approved lender list. Taxable/Tax protected FICA only.
 
   
Tax Assistance
  LS&CO pays tax liability on all taxable relocation expenses that are tax
protected.

22



--------------------------------------------------------------------------------



 



EXHIBIT A
Levi Strauss & CO.
2006 Equity Incentive Plan
Stock Appreciation Right Grant Notice
Levi Strauss & Co. (the “Company”), pursuant to its 2006 Equity Incentive Plan
(the “Plan”), hereby grants to Participant a Stock Appreciation Right covering
the number of Common Stock equivalents (the “Stock Appreciation Rights”) set
forth below (the “Award”). This Award is evidenced by a Stock Appreciation Right
Agreement (the “Award Agreement”). The Award is subject to all of the terms and
conditions as set forth herein and in the Award Agreement, the Plan, and the
Notice of Exercise, all of which are attached hereto and incorporated herein in
their entirety.

                       
 
  Participant:   Charles V. Bergh  
 
  Date of Grant:      
 
  Vesting Commencement Date:      
 
  Number of Stock Appreciation Rights:   [Per Schedule A of Employment
Agreement]  
 
  Strike Price (Per Stock Appreciation Right):      
 
  Expiration Date:   [Insert date (7 years from date of grant)  

     
Vesting Schedule:
  25% of the shares subject to the Award shall vest on the first anniversary of
the Vesting Commencement Date, and 1/48th of the shares subject to the Award
shall vest each month thereafter on the same calendar day of the month as the
Vesting Commencement Date (and if there is no corresponding day, on the last day
of the month), subject to Participant’s Continuous Service through each such
vesting date, except as set forth herein.
 
   
 
  Notwithstanding the foregoing and anything contrary in the Plan, if
Participant’s Continuous Service terminates due to (i) termination by the
Company without “Cause”, (ii) Participant’s resignation for “Good Reason”,
(iii) termination by the Company as a result of Participant’s “Disability” or
(iv) Participant’s death, then the unvested portion of the Award that would have
vested during the twenty-four (24) months following the date of termination had
his employment not so terminated, will immediately vest upon such termination.
 
   
 
  Alternatively, if at any time upon or within two (2) years following a “Change
in Control”, Participant’s Continuous Service terminates due to (i) termination
by the Company for any reason other than for (x) “Cause”, (y) death or (z)
“Disability”, or (ii) Participant’s resignation for “Good Reason”, then the
Award will fully and immediately vest upon such termination. For the avoidance
of doubt, if Participant is entitled to receive vesting acceleration pursuant to
this paragraph, then this paragraph will apply and not the immediately preceding
paragraph above.
 
   
 
  Alternatively, if (i) at any time after the fifth anniversary of Participant’s
Start Date (as defined in Participant’s Employment Agreement with the Company,
dated [                    ], 2011 (the “Employment Agreement”)), Participant’s
Continuous Service terminates due to Participant’s resignation for any reason
other than in

1.



--------------------------------------------------------------------------------



 



     
 
  connection with an impending termination for “Cause” by the Company and
(ii) provided at least twelve (12) months have lapsed since the Date of Grant,
then the Award will fully and immediately vest upon such termination. For the
avoidance of doubt, if Participant is entitled to receive vesting acceleration
pursuant to this paragraph, then this paragraph will apply and not the
immediately preceding paragraphs above.
 
   
 
  For purposes of the foregoing Vesting Schedule, “Cause”, “Disability”, “Good
Reason” and “Change in Control” shall have the meaning defined in the Employment
Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Stock Appreciation Right Grant
Notice, the Award Agreement, and the Plan. Participant further acknowledges that
as of the Date of Grant, this Stock Appreciation Right Grant Notice, the Award
Agreement, and the Plan set forth the entire understanding between Participant
and the Company regarding the award of the Stock Appreciation Rights and
supersede all prior oral and written agreements on that subject with the
exception of (i) awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only:

                Other Agreements:                             

              Levi Strauss & Co.   Participant:   By:              Signature  
Signature   Title:  SVP Worldwide Human Resources   Date:      Date:           

2.



--------------------------------------------------------------------------------



 



Levi Strauss & Co.
2006 Equity Incentive Plan
Stock Appreciation Right Agreement
     Pursuant to your Stock Appreciation Right Grant Notice (“Grant Notice”) and
this Stock Appreciation Right Agreement (the “Award Agreement”), Levi Strauss &
Co. (the “Company”) has granted you a Stock Appreciation Right under its 2006
Equity Incentive Plan (the “Plan”) covering the number of Common Stock
equivalents (“Stock Appreciation Rights”) as indicated in your Grant Notice
(collectively, the “Award”). Defined terms not explicitly defined in this Award
Agreement but defined in the Plan shall have the same definitions as in the
Plan.
     The details of your Award are as follows:
     1. Vesting. Subject to the conditions and limitations contained herein,
your Award shall vest as provided in your Grant Notice, provided that vesting
shall cease upon the termination of your Continuous Service.
     2. Number of Shares and Strike Price. The number of Common Stock
equivalents subject to your Award and your strike price per share are set forth
in your Grant Notice and may be adjusted from time to time for Capitalization
Adjustments.
     3. Calculation of Appreciation. The amount payable upon exercise of each
vested Award shall be equal to the excess of (i) the Fair Market Value per share
of Common Stock on the date of exercise, over (ii) the Fair Market Value per
share of Common Stock on the date of grant of the Award (as indicated in your
Grant Notice).
     4. Payment. Subject to Section 12, the amount payable upon exercise of your
Award shall be settled in whole shares of Common Stock rounded down to the
nearest whole share based on the Fair Market Value of such shares at the time of
exercise.
     5. Term. You may not exercise your Award before the commencement or after
the expiration of its term. The term of your Award commences on the Date of
Grant and expires upon the earliest of the following, as applies:
          (a) immediately upon the termination of your Continuous Service for
Cause;
          (b) three (3) months after the termination of your Continuous Service
for any reason other than the reasons set for in Section 5(a), (c), (d) and
(e) of this Award Agreement; provided, however, (i) that if during any part of
such three (3) month period your Award is not exercisable solely because of a
condition set forth in Section 6, your Award shall not expire until the earlier
of (A) the Expiration Date, or (B) the date it shall have been exercisable for
an aggregate period of three (3) months after the termination of your Continuous
Service, and (ii) that prior to an IPO Date, the provisions of Section 8(a) of
the Plan will have the effect of either limiting or extending the period during
which exercise is permitted, depending upon the date on which the termination of
your Continuous Services occurs;

3.



--------------------------------------------------------------------------------



 



          (c) eighteen (18) months after the termination of your Continuous
Service due to your Retirement; provided, however, that prior to an IPO Date,
the provisions of Section 8(a) of the Plan will have the effect of limiting the
period during which exercise is permitted;
          (d) eighteen (18) months after the termination of your Continuous
Service due to your termination (i) by the Company without “Cause”, (ii) by the
Company or you for “Disability”, or (iii) by you for “Good Reason” as such terms
are defined in your Employment Agreement with the Company, dated
[                    ], 2011; provided, however, that prior to an IPO Date, the
provisions of Section 8(a) of the Plan will have the effect of limiting the
period during which exercise is permitted;
          (e) eighteen (18) months after your death if you die either during
your Continuous Service or within three (3) months after your Continuous Service
terminates; provided, however, that prior to an IPO Date, the provisions of
Section 8(a) of the Plan will have the effect of limiting the period during
which exercise is permitted;
          (f) the Expiration Date indicated in your Grant Notice; or
          (g) the day before the tenth (10th) anniversary of the Date of Grant.
For the avoidance of doubt, any termination of your Continuous Service in which
you were eligible for Retirement, irrespective of the actual basis for your
termination (except if due to Cause or an impending termination for Cause), will
be deemed a termination of Continuous Service due to Retirement governed by
Section 5(c).
     6. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your Award unless either (i) the shares
of Common Stock issuable upon such exercise are then registered under the
Securities Act, or (ii) the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act. The exercise of your Award also must comply with other applicable laws and
regulations governing your Award, and you may not exercise your Award if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.
     7. Exercise.
          (a) You may exercise the vested portion of your Award during its term
by delivering a Notice of Exercise to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require. The
exercise date shall be the business day on which your signed Notice of Exercise
is received by the Company. If the Notice of Exercise is received after normal
business hours for a given day, then the exercise date shall be considered to be
the following business day. Notwithstanding the foregoing, prior to an IPO Date,
you may exercise a vested Award only during the period or periods and subject to
the further conditions set forth in Section 8(a) of the Plan.
          (b) As a condition of exercise of the vested portion of your Award for
shares of Common Stock, you will be required to enter into the Stockholders’
Agreement (or any

4.



--------------------------------------------------------------------------------



 



successor to that agreement) and the Voting Trust Agreement (or any successor to
that agreement), and such other agreements as the Company may require pursuant
to Section 8(f) of the Plan.
          (c) By exercising your Award you agree that you shall not sell,
dispose of, transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, any shares of Common Stock or other securities of the Company
held by you, for a period of time specified by the managing underwriter(s) (not
to exceed one hundred eighty (180) days) following the effective date of a
registration statement of the Company filed under the Securities Act (the “Lock
Up Period”) in connection with an initial public offering of Common Stock, if
any; provided, however, that nothing contained in this section shall prevent the
exercise of a repurchase right, if any, in favor of the Company during the Lock
Up Period. You further agree to execute and deliver such other agreements as may
be reasonably requested by the Company and/or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to your shares of Common Stock until the
end of such period. The underwriters of the Company’s stock are intended third
party beneficiaries of this Section 7(c) and shall have the right, power and
authority to enforce the provisions hereof as though they were a party hereto.
     8. Transferability. Your Award is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
Award.
     9. Put Right. Prior to an IPO Date, you, pursuant to the provisions of
Section 8 of the Plan, shall have the right, but not the obligation, to require
the Company to repurchase any or all of the shares of Common Stock acquired
pursuant to the exercise of your Award.
     10. Call Right. Upon and after any termination of your Continuous Service
but prior to an IPO Date, the Company, pursuant to the provisions of Section 8
of the Plan, shall have the right, but not the obligation, to repurchase all of
the shares of Common Stock theretofore or thereafter acquired pursuant to the
exercise of your Award.
     11. Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or any Affiliate, or of the Company or an Affiliate to continue your employment
or service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or any Affiliate.
     12. Withholding Obligations.
          (a) At the time you exercise your Award, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any

5.



--------------------------------------------------------------------------------



 



other amounts payable to you, and otherwise agree to make adequate provision
for, any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with the exercise of your Award.
          (b) Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from shares of Common Stock otherwise
issuable to you upon the exercise of your Award a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lesser amount as may be necessary to avoid variable
award accounting).
          (c) You may not exercise your Award unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your Award when desired even though your Award is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.
     13. Personal Data. You understand that your employer, the Company, or an
Affiliate hold certain personal information about you, including but not limited
to your name, home address, telephone number, date of birth, national social
insurance number, salary, nationality, job title, and details of all shares of
Common Stock granted, cancelled, vested, unvested, or outstanding (the “Personal
Data”). Certain Personal Data may also constitute “Sensitive Personal Data”
within the meaning of applicable local law. Such data include but are not
limited to Personal Data and any changes thereto, and other appropriate personal
and financial data about you. You hereby provide express consent to the Company
or an Affiliate to process any such Personal Data and Sensitive Personal Data.
You also hereby provide express consent to the Company and/or an Affiliate to
transfer any such Personal Data and Sensitive Personal Data outside the country
in which you are employed or retained, including the United States. The legal
persons for whom such Personal Data are intended are the Company and any broker
company providing services to the Company in connection with the administration
of the Plan. You have been informed of your right to access and correct your
Personal Data by applying to the Company representative identified on the Grant
Notice.
     14. Additional Agreements and Acknowledgements. You hereby agree and
acknowledge that:
     (a) The rights and obligations of the Company with respect to your Award
shall be transferable to any one or more persons or entities, and all covenants
and agreements hereunder shall inure to the benefit of, and be enforceable by
the Company’s successors and assigns.
     (b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

6.



--------------------------------------------------------------------------------



 



     (c) You have reviewed your Award in its entirety, have had an opportunity
to obtain the advice of counsel prior to executing and accepting your Award and
fully understand all provisions of your Award.
     (d) You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Board’s determination of the Fair Market Value of
Common Stock, whether for purposes of determining the strike price of your
Award, the number of shares of Common Stock payable on exercise of your Award,
or the amount payable on exercise of your put right or the Company’s call right
pursuant to Section 8 of the Plan.
     (e) You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Company’s determination, pursuant to Section 8(e)
of the Plan, to (i) reject, in whole or in part, your exercise of a put right or
(ii) not exercise, in whole or in part, the Company’s call right.
     (f) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     (g) All obligations of the Company under the Plan and this Agreement shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     (h) Participation in the Plan is voluntary, and therefore, you must accept
the terms and conditions of the Plan and this Award as a condition to
participate in the Plan and receive this Award.
     (i) The Plan is discretionary in nature and the Company can amend, cancel,
or terminate it at any time. Section 3(b)(v) of the Plan to the contrary
notwithstanding, this Award shall not be terminated or canceled without payment
to you except to the extent the Award fails to vest or is forfeited, expires or
otherwise terminates in accordance with its terms.
     (j) This Award and any other awards under the Plan are voluntary and
occasional and do not create any contractual or other right to receive future
awards or other benefits in lieu of future awards, even if similar awards have
been granted repeatedly in the past.
     (k) All determinations with respect to any such future awards, including,
but not limited to, the time or times when such awards are made, the number of
shares of Common Stock, and performance and other conditions applied to the
awards, will be at the sole discretion of the Company.
     (l) The value of the shares of Common Stock and this Award is an
extraordinary item of compensation, which is outside the scope of your
employment or service contract, if any.
     (m) The shares of Common Stock, this Award, or any income derived therefrom
are a potential bonus payment not paid in lieu of any cash salary compensation
and not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating

7.



--------------------------------------------------------------------------------



 



any termination, severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, life or accident insurance benefits, pension or
retirement benefits or similar payments.
     (n) In the event of the termination of your Continuous Service, your
eligibility to receive shares of Common Stock or payments under this Award or
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed or retained regardless of any reasonable notice period
mandated under local law, except as expressly provided in this Award.
     (o) In the event of the termination of your Continuous Service for Cause,
the Company, in its sole discretion, may rescind any transfer of Common Stock to
you that occurred within six (6) months prior to such termination of Continuous
Service or demand that you pay over to the Company the proceeds received by you
upon the sale, transfer or other transaction involving the Common Stock in such
manner and on such terms and conditions as the Company may require, and the
Company shall be entitled to set-off against the amount of such proceeds any
amount you owe to the Company to the fullest extent permitted by law.
     (p) The future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.
     (q) No claim or entitlement to compensation or damages arises from the
termination of this Award or diminution in value of the shares of Common Stock
and you irrevocably release the Company and its Affiliates, from any such claim
that may arise.
     (r) The Plan and this Award set forth the entire understanding between you,
the Company and any Affiliate regarding the acquisition of the shares of Common
Stock and supersede all prior oral and written agreements pertaining to this
Award.
     (s) Anything in the Plan to the contrary notwithstanding, in the event any
extraordinary cash dividend is made to stockholders, the Board shall equitably
adjust the exercise price of this Award to reflect any material decrease in the
fair market value of a share of the Company’s Common Stock resulting from such
extraordinary dividend, to the extent permissible without causing the Award to
be a “deferral of compensation” under Section 409A of the Internal Revenue Code,
and to the extent not so permissible the Company shall grant you such other
award (including restricted stock units) or compensation as shall be equitable
to compensate you for such decrease in value, as determined by the Company.
     15. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
     16. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.

8.



--------------------------------------------------------------------------------



 



     17. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     18. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

9.



--------------------------------------------------------------------------------



 



Attachment II
2006 Equity Incentive Plan
(See Tab A For 2006 Equity Incentive Plan document)

 



--------------------------------------------------------------------------------



 



Notice of Exercise

Levi Strauss & Co.
1155 Battery St.
San Francisco, CA 94111   Date of Exercise: _________

Ladies and Gentlemen:
     This constitutes notice that I elect to exercise my Stock Appreciation
Right.

             
 
  Stock appreciation right dated:        
 
           
 
  Number of Common Stock
equivalents as to which stock
appreciation right is exercised:        
 
           
 
  Certificates to be issued in name of:        

     By this exercise, I agree (i) to provide such additional documents as you
may require pursuant to the terms of the Levi Strauss & Co. 2006 Equity
Incentive Plan, and (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this stock appreciation right.

            Very truly yours,
                              

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LEVI STRAUSS & CO.
EXECUTIVE SEVERANCE PLAN
GENERAL RELEASE AGREEMENT
     In accordance with Section 15 of your Employment Agreement with Levi
Strauss & Co. dated _______________, 2011 (“Employment Agreement”), you must
agree to sign and not later revoke this General Release Agreement (“Agreement”).
     You and Levi Strauss & Co. (“LS&CO.”) hereby agree as follows:
     1. Generally. If you sign this General Release Agreement in accordance with
Section 15 of the Employment Agreement, and all applicable revocation periods
have expired, you will receive satisfy the requirement thereof.
     2. General Release.

  a.   In consideration for the payments, benefits and other rights under
Section 9, Section 10 or Section 13 of the Employment Agreement (“Separation
Benefits”), as applies, you, on your own behalf and on behalf of your heirs,
executors, administrators, attorneys and assigns, hereby unconditionally and
irrevocably release, waive and forever discharge LS&CO. and its predecessors,
successors, assigns, subsidiaries, related entities, officers, directors, voting
trustees, shareholders, employees, agents, attorneys and insurers (collectively
referred to as the “Company”) from any and all claims, suits, actions, causes of
action, demands, rights, damages, costs, expenses, attorney’s fees, and
compensation in any form whatsoever, whether now known or unknown, which you
have or may have (up through and including the date on which you sign this
Agreement) against the Company on account of or in any way related to your
employment by the Company or your separation therefrom, including but not
limited to any and all claims for damages or injury, claims for wages,
employment benefits, tort claims, and claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Employee Retirement
Income Security Act of 1974, the National Labor Relations Act, the Fair Labor
Standards Act, the Rehabilitation Act of 1973, the Family and Medical Leave Act
of 1993, the Americans with Disabilities Act of 1990, and under any other
federal, state or local law, statute (including but not limited to, the
California Fair Employment & Housing Act or the California Labor Code),
ordinance, guideline, regulation, order or common-law principle relating to
employment, employment contracts, wrongful discharge or any other matter.     b.
  Notwithstanding the above General Release of all claims, you are not waiving
or releasing: (i) claims for workers’ compensation; (ii) claims for medical
conditions caused by exposure to hazards during your employment of which

1.



--------------------------------------------------------------------------------



 



      you were not aware before or at the time you sign this Agreement;
(iii) claims arising after the date on which you sign this Agreement;
(iv) claims for vested or accrued benefits under a Company’s employee benefit
plan; (v) your right to file a charge with the Equal Employment Opportunity
Commission (“EEOC”) or to participate in an EEOC investigation, (vi) all
Separation Benefits, in consideration of your general release of claims
hereunder, (vii) your right to indemnification and coverage as an insured under
any contract of officers and directors liability insurance pursuant to Section
21(j) of the Employment Agreement or (viii) your rights as a stockholder of
LS&CO. You are, however, waiving all rights to recover money or other individual
relief in connection with any EEOC charge or investigation.

     3. California Based Employees. You also waive, release and promise never to
assert any rights and benefits afforded by Section 1542 of the California Civil
Code and any similar law of any state or territory of the United States and do
so understanding and acknowledging the significance and consequences of such
specific waiver of said provisions of law. Section 1542 of the California Civil
Code states as follows:
“A General Release does not extend to claims which the Creditor does not know or
suspect to exist in his or her favor at the time of executing the General
Release, which, if known to him or her must have materially affected his or her
settlement with the Debtor.”
     4. Covenant Not to Sue. A “covenant not to sue” is a legal term which means
you promise not to file a lawsuit in court. It is different from the General
Release of claims contained in Section 1 above. Besides waiving and releasing
the claims covered by Section 1, you further promise and represent that: (a) you
have no pending lawsuits against the Company with any municipal, state, or
federal court or non-governmental entity; and (b) you will not sue the Company
for any reason whatsoever relating to anything that has happened through the
date of this General Release Agreement and released hereby. However, this
promise not to sue does not preclude you from bringing a lawsuit to challenge
the enforceability of this General Release Agreement under the ADEA.
     5. No Admission. The parties acknowledge and agree that this General
Release Agreement does not constitute, is not intended to be, and shall not be
construed, interpreted or treated in any respect as, an admission of liability
or wrongdoing by either party for any purpose whatsoever. Further, each party
acknowledges and agrees that there has been no determination that either party
has violated any federal, state or local law, regulation, order or other legal
principle or authority. You further acknowledge that no precedent, practice,
policy or usage shall be established by this General Release Agreement or the
amounts, benefits and rights due you under the Employment Agreement.
     6. Consequences of Other Breach. You affirm that all non-compete,
non-solicitation, confidential information (including as set forth at Section 17
of the Employment Agreement) and cooperation/non disparagement covenants
applicable to you immediately prior to your termination of employment shall
apply following your termination in accordance with the terms thereof.

2.



--------------------------------------------------------------------------------



 



     7. Time To Consider Agreement. You acknowledge that you have been given at
least 21 days to thoroughly consider this General Release Agreement.
     8. Attorney Consultation. You acknowledge that you have been advised in
writing to consult with an attorney at your own expense, if desired, prior to
signing this General Release Agreement.
     9. Time To Revoke Agreement. You understand that you may revoke this
General Release Agreement within seven (7) days after its signing and that any
revocation must be made in writing and submitted within such seven day period by
registered mail, return receipt requested, to Senior Vice President of Human
Resources, Levi Strauss & Co., 1155 Battery Street, San Francisco, CA 94111. You
further understand that if you revoke this General Release Agreement, you shall
not receive the Separation Benefits otherwise due you.
     10. Consideration For Agreement. You also understand that the Separation
Benefits which you will receive in exchange for signing and not later revoking
this General Release Agreement are in addition to anything of value to which you
already are entitled.
     11. Release Of Unknown Claims. YOU FURTHER UNDERSTAND THAT THIS GENERAL
RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS TO DATE.
     12. Severability. You acknowledge and agree that if any provision of this
General Release Agreement (other than the Company’s obligation to provide the
Separation Benefits and Section 2(b)(vii) and (viii) hereof) is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this General Release Agreement shall continue in full force and effect.
     13. Governing Law. This General Release Agreement in all respects shall be
interpreted, enforced and governed under applicable federal law and in the event
reference shall be made to State law, the internal laws of the State in which
the Executive resides on his or her termination date will apply.
     14. Acknowledgement. You further acknowledge and agree that you have
carefully read and fully understand all of the provisions of this General
Release Agreement and that you voluntarily enter into this General Release
Agreement by signing below.
[signature page follows]

3.



--------------------------------------------------------------------------------



 



             
 
     
 
Charles V. Bergh    
 
           
 
(Date)
           
 
           
PLEASE RETURN TO:
           
 
           
 
           
 
           
 
[Insert Name, Title and Address]
           

4.